Case 2:19-cv-00784-HCN-DBP Document 85 Filed 05/12/20 PageID.1286 Page 1 of 3




 Mark O. Morris (4636)
 Katherine R. Nichols (16711)
 SNELL & WILMER L.L.P.
 15 West South Temple, Suite 1200
 Salt Lake City, Utah 84101-1531
 Telephone: (801) 257-1900
 Email: mmorris@swlaw.com
        knichols@swlaw.com

 Eliot T. Burriss (24040611) (pro hac vice)
 Sara S. Staha (24088368) (pro hac vice)
 HOLLAND & KNIGHT LLP
 200 Crescent Court, Suite 1600
 Dallas, Texas 75201
 Telephone: (214) 964-9492
 Email: Eliot.Burriss@hklaw.com
         Sara.Staha@hklaw.com

 Attorneys for Plaintiff Sunstate Equipment Co., LLC

                    IN THE UNITED STATES DISTRICT COURT IN AND FOR
                        THE DISTRICT OF UTAH, CENTRAL DIVISION


 SUNSTATE EQUIPMENT CO., LLC, a
                                                          MOTION TO STRIKE DEFENDANTS’
 Delaware limited liability company,
                                                         SHORT FORM DISCOVERY MOTIONS
                                                           FOR PROTECTIVE ORDER AND
                    Plaintiff,
                                                              STAY OF DEPOSITIONS
 vs.
                                                                Case No. 2:19-cv-00784-HCN-DBP
 EQUIPMENTSHARE.COM, INC., a
                                                                  Judge Howard C. Nielson, Jr.
 Delaware corporation, RHETT BAUTISTA,
 STEVE MEADOWS, and CASEY
                                                                 Magistrate Judge Dustin B. Pead
 HIGLEY, individuals,
                                                               EXPEDITED RELIEF REQUESTED
                    Defendants.


            Pursuant to DUCivR 37-1, Plaintiff Sunstate Equipment Co., LLC (“Sunstate”)

 respectfully       requests     that   the   Court   strike    Defendant   Equipmentshare.com,    Inc.’s

 (“EquipmentShare”) Short Form Discovery Motion for Protective Order and Stay of

                                                        1
 4838-9255-0844.2
Case 2:19-cv-00784-HCN-DBP Document 85 Filed 05/12/20 PageID.1287 Page 2 of 3




 Depositions (ECF No. 83), and Defendants Rhett Bautista’s, Steve Meadows’s, and Casey

 Higley’s (collectively, “Individual Defendants”) Short Form Discovery Motion (ECF No. 84).

            DUCivR 37-1 states that a short form discovery motion must “not exceed 500 words.”

 This limit excludes the “caption and signature block,” but includes all other material, including

 footnotes and certifications. EquipmentShare’s Motion contains 533 words. The Individual

 Defendants’ Motion contains a whopping 850 words—70% more than permitted by rule. In total,

 Defendants have submitted to the Court briefing of 1,383 words for what was supposed to be a

 short form discovery motion, while asking for yet additional briefing and oral argument.

            Because Defendants’ Motions—both individually and in the aggregate—violated this

 Court’s rule, this Court should strike them.

            DATE: May 12, 2020.


                                                SNELL & WILMER L.L.P.


                                                /s/ Mark O. Morris
                                                Mark O. Morris
                                                Katherine R. Nichols

                                                Eliot T. Burriss (pro hac vice)
                                                Sara S. Staha (pro hac vice)
                                                HOLLAND & KNIGHT LLP

                                                Attorneys for Plaintiff




                                                   2
 4838-9255-0844.2
Case 2:19-cv-00784-HCN-DBP Document 85 Filed 05/12/20 PageID.1288 Page 3 of 3




                                     CERTIFICATE OF SERVICE

            I hereby certify that on the 12th day of May, 2020, I caused the foregoing to be filed

 electronically with this court which effectuated notice via the court’s electronic notification service to

 all e-filers of record in this matter, including but not limited to:

Perry S. Clegg                                         Austin B. Egan
Andrea Kelly                                           austin@stavroslaw.com
KUNZLER BEAN & ADAMSON, PC                             STAVROS LAW P.C.
50 W. Broadway, Suite 1000                             8915 South 700 East, Suite 202
Salt Lake City, UT 84101                               Sandy, Utah 84070
Tel: (801) 994-4646                                    Tel: 801.758.7604
Fax: (801) 531-1929
pclegg@kba.law                                         Attorneys for Rhett Bautista, Steve Meadows,
akelly@kba.law                                         and Casey Higley

Michael E. Brewer
BAKER McKENZIE LLP
Two Embarcadero Center, 11th Floor
San Francisco, CA 94111-3802
Tel: (415) 576-3000
Fax: (415) 576-3099
michael.brewer@bakermckenzie.com

Mark D. Taylor
Meghan E. Hausler
BAKER McKENZIE LLP
1900 North Pearl Street, Ste. 1500
Dallas, Texas 75252
Tel.: (214) 978-3000
Fax: (214) 978-3099
mark.taylor@bakermckenzie.com
meghan.hausler@bakermckenzie.com

Attorneys for Defendant
EquipmentShare.com, Inc



                                                              /s/ Edela Irvin



                                                       3
 4838-9255-0844.2
